Citation Nr: 0809226	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, claimed as neuromas of both feet.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from February 2003 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional assistance and development is 
necessary before the Board may adjudicate the claim.  

Most of the veteran's service treatment records (STRs) appear 
to be missing.  The Post-deployment medical history 
questionnaires from March and April 2004 are the only STRs 
associated with the claims file.  There is a September 2004 
request for the veteran's service medical records.  However, 
the record does not indicate that the RO contacted the 
National Personnel Record Center (NPRC) or provided any 
explanation as to why the veteran's service medical records 
are missing.  The Board finds that additional assistance is 
necessary to locate the veteran's remaining service medical 
records or provide an explanation as to why the service 
medical records cannot be located.  

Also, the record shows that additional VA treatment records, 
dated in 2006 and 2007, have been associated with the record, 
but have not been considered in any adjudicatory action taken 
by the RO.  The additional VA treatment records relate to the 
veteran's current foot condition and must be considered by 
the RO to afford the veteran due process.  The RO must 
readjudicate the claim with consideration of these VA 
treatment records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate 
the missing STRs for the veteran.  All 
correspondence for the STRs search should 
be incorporated into the claims file.  

2.  The RO should then review the claims 
file, including all additional evidence 
received since the February 2006 Statement 
of the Case.  If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO should review the additional 
evidence and complete any additional 
development it deems necessary.  Then, the 
RO must readjudicate the claim for service 
connection for a bilateral foot condition.  
If the benefit is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on next page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



